Title: To George Washington from William Vans Murray, 17 August 1799
From: Vans Murray, William
To: Washington, George



Dear Sir,
17 August 1799

Yesterday I went to 1268. 1175. 1582. to meet Mr 913. 753⟨.⟩ I had before met him at a more distant place. Knowing from ⟨his⟩ letters to me, that he intended to go to the United States, a measure ⟨which⟩ I opposed by every argument I could think of—I since that enjoyed ⟨the⟩ pleasure of your letter to him of December

last, & on his lately w⟨riting⟩ to me for passports, informing me of his intentions of going, I w⟨ent⟩ yesterday to meet him & to urge the reasons which I had scattered in my several letters to dissuade him. Though I have no rights over his friendly letters, yet I may with good faith inclose to you Sir, a press copy of my last to him, before my ride yesterday I found him still much bent upon going—Leaving his lady & daughter in France & his plan, if he go, is to settle for life. To buy a farm near Mount Vernon—To land in the Chesepeak & hasten to present himself to his paternal house, as he says & pass the winter, that he is sure that he can convince you that he could have no azylum elsewhere from the present & probable future State of Europe, for though war is not yet declared by or against Sweden & Denmark & though the States of Germany are not all in the war, he expects that the first will be in war & in the last he cannot live & this Country is threatened with invasion.
He seems to have no idea of being in the party which will Soon be the triumphant party, because their principles are not his & he avows those which he acted on in 1791. It was in vain to urge on this head the apology afforded by that tremendous NECESSITY which in those moments crushes men of all sorts together for the public good & for the great end of indeed pursuing the Independance of all other nations! He cannot join if they would let home the parties that overturned the constitutional Monarchy of 1791. Thus he is left by the storm he helped to raise, high & dry on a shore to which no ebbs & flows can reach him, to launch him again for any quiet port.
I have urged every thing to Indispose him for the voyage to U.S. He avows that he will be a federalist & Support the Govt U.S. I tell him that will be little in his power & that title will be decisive against his affairs & family in France, if she exist as a Republic (which I do not expect[)]—He answered, I care not for my affairs, I will pursue my principles, and I would be against democratizing the American Govt—I am against what France has done towards the United States. In fact he attempted to remove my arguments continually—He repeated a question which he before made at our other interview—Could I not said he be useful in uniting parties? I told him no! but this little trait will shew you Sir, that he perpetually thinks ⟨&⟩ feels in the sense of a public character, notwithstanding all that has past—The steady adherance to those

Theories which have deluged Europe with affliction, excited more of melancholy than ⟨of⟩ Admiration. Though he is I think less cheerful a little than when I saw him in March, he is fat & hearty, unbroken in mind & body, full of pleasant & interesting conversation & a most agreeable & one who will have influence go where he will, except among those who reflect & have experience enough to seperate the pleasing from the proper—I left him apparently undecided whether he will go or not—but I think rather that he will go⟨.⟩ The passport he asked for was for Emden, Hamburgh & Ame⟨rica.⟩ I had sent him a letter, the one of which a copy is inclosed which I promised him one—Though a very interesting man yet I wish him to stay here where he is quiet untill things are more tranquil among us. Long since cured of visionary speculations, I hope myself—I dread their union in a popular character in the United States—In a possible state of things in Europe—were it practicable for parties in France—to themselves restore Monarchy—it might perhaps be useful⟨.⟩ All the attractions belonging to that inducement to re⟨main⟩ in Europe, I urged as far as they occurred—Once before I had very much relyd on that line of persuasion—& then it s⟨eemed⟩ to impress him—but now he Seemed to have no idea of the probability of that project—Indeed Suwarrows late proclamation announces what is perhaps the only practicable scheme—the Restoration of L. 18—& if it be accomplished, I rather believe that the chants of Philosophy will have little to do in the business & that the respective theories which have buried under bloody ruins will be in France what the Ludicrous, but bloody extravagances of puritanism, were in England after the Restoration of Charles 2d—a theme of Ridicule & dramatic exhibition!
I thought dear, Sir, that I ought to inform you upon a subject that has brought your pen into action & to shew you that I wished not only to do good but that I take a pride in pursuing what I believe to be accordant with your paternal views & vigilance towards our native land—even in cases where your personal friendship tended to another biass—I am with perfect & affecte respect & attachment Dear Sir yo. mo. obdt Sert &c. &c. &c.
